BROWN, P. J.
On a charge of murdering one Frank Farrar in Dunklin county, defendant was convicted of manslaughter in the fourth degree in the circuit court of that county, and appeals from a judgment fixing his punishment at two years in the penitentiary.
Appeal was granted August 16, 1910; but no bill of exceptions was filed, and no showing made why this important feature of the appeal was omitted.
The Attorney-General has filed a motion to dismiss the appeal, but as the docket fee has been paid and the record proper is before-us, we will overrule the motion to dismiss.
Copy of defendant’s motion for new trial accompanies the record proper; but such motion does not prove itself, and in the absence of a bill of exceptions, cannot be considered. [State v. Boyer, 179 Mo. 286.]
We have diligently examined the record proper; and find that the information properly charges the defendant with the crime of murder in the first degree; the arraignment, verdict, allocution and judgment are in due form. The judgment will be affirmed.
Ferriss and Kennish, JJconcur.